DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s response filed on August 26, 2022 has been received and fully considered. 
Previous claim rejections made under 35 U.S.C. §§102 or 103 as indicated in the Office action dated March 20, 2022 are withdrawn in view of applicant’s amendment made to claims 1-4. 
A new rejection is made to address the amended claims. 
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Dinnes (US 20140245968 A1, published on September 4, 2014) in view of Levine (“Whole herb vs. herbal extract: Which is better?”, vitalplan.com, March  2, 2018) and Nguyen et al. (US 5017397, May 21, 1991) (“Nguyen” hereunder).
Dinnes teaches a mixture of herbs comprising rosemary useful as a cat-repellent.  The herbal mixture is placed in a sachet which is permeable to the herbal odors. See abstract.  The reference further teaches that rosemary may be incorporated into the composition “either as a dried herb or in oil form, specifically as an essential oil.  In advantageous embodiments, the rosemary is used as a dried herb, particularly a coarsely-grained dried herb.”  See [0012].  The reference teaches that a-pinene, borneol, b-pinene, camphor, bornyl acetate, camphene, 1,8-cineole and limonene may be responsible for rosemary’s contribution to the cat-repellent composition.  See Id. 
The reference teaches, “the essential oils of one or more of rosemary, peppermint, thyme and clove, particularly one or more essential(s), either alone or applied to a substrate such as paper, may be used in lieu of or in addition to the dried herb.”  See [0027].
Dinnes further teaches that prior art composition can be placed in a sachet.  See [0010]. See instant claim 3. 
Nguyen fails to teach a sachet comprising the essential oil by-product.  
Nguyen teaches improved antioxidant rosemary herbs that the identified four of the active antioxidants of rosemary include rosmanol, carnosol, rosmaridiphenol and rosmariquinone.  See col. 1, lines 55 – 60.  The reference teaches that the supercritical carbon dioxide extraction method of rosemary separates antioxidant compounds from volatile aromatic and flavor components (e.g., oleoresin) with the best results of obtaining the antioxidant compounds with unwanted flavor or odours to them over previously known processes.  See col. 2, line 65- col. 3, line 18.  The reference states, “[w]hen practiced in the preferred form, the process simultaneously provides a valuable essential oil by-product thereby enhancing the economics of the process”, which suggests utilizing the flavor and aromatic components for their known purposes. See col. 3, lines 14 – 17.  In this case, since such by-product refers to the separated rosemary essential oil and solid, these substances are capable and suitable for use as an “animal deterrent” composition and meets the present claim limitation. 
Levine teaches that dried powdered extracts are “in the most potent herbal preparation” and easy to handle and transport, whereas the quality and potency of whole herbs are difficult to judge.  See Dried powdered extracts, The Pros; Whole Herbs, The Cons. 
It would have been obvious to one of ordinary skill in the art before the time of filing of the present application to modify the teachings of Dinnes and used dried powdered extract of rosemary in place of the dried herb as motivated by Levine and Kusakari.  The skilled artisan would have been motivated to do so, as Levine suggests that the extract form of the herb is more potent than the plant form and the potency and the quality are more predictable.

Given the suggestion of Nguyen to use the “valuable essential oil by-product” of the extraction of rosemary leaves which contain the volatile aromatic and flavor components to enhance economy and process, one of ordinary skill in the art would have been obviously motivated to look to prior arts such as Dinnes to ways to utilize such product.  Since Dinnes teaches that the plant and the essential oil are useful as animal deterrent due to the particular rosemary scent and also discloses a breathable sachet or pouch for housing the herb and the essential oil, one of ordinary skill in the art would have been obviously motivated to use the essential oil by-product of the Nguyen process and make to a pouch housing the product. Nguyen suggests that the essential oil by-product has the odorous volatile and flavor components in a collected and concentrated form, and since it is also generally well known that that dried powdered extracts are “in the most potent herbal preparation”, the skilled artisan would have had a reasonable expectation that the essential oil by-product of Nguyen would produce more potent effects than the natural herb counterpart. See Levine, Dried powdered extracts. Since Dinnes teaches how to make sachets comprising solid products, the skilled artisan would have had a reasonable expectation of successfully producing an enhanced animal deterrent with strengthened potency by combining the teachings of the art.  
While Dinnes teaches additional herb essential oils and herbs, omission of an element and its function is prima facie obvious if the function of the element is not desired.  See MPEP 2144, II A. In this case, since Dinnes establishes that the use of rosemary alone as a cat-repellant, excluding other components if not desired would have been prima facie obvious. 

Allowable Subject Matter
Claims 2 and 4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Oath/Declaration
	Applicant’s declaration filed on August 26, 2022 has been considered but is not persuasive to place the application in allowable condition. 
	The declaration shows that the present method results in greater efficacy in repelling cat than using cotton balls comprising rosemary essential oil.  However, the prior art suggests that the extracts of rosemary has more potency, and the greater deterrent effect of the present invention over essential oil is viewed expected. 

Response to Arguments
Applicant's arguments filed on August 26, 2022 have been fully considered but they are moot in view of the new grounds of rejection as indicated above. 


Conclusion
Claims 1 and 3 are rejected.
Claims 2 and 4 are objected to.
Claim 5 is withdrawn from consideration. 


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GINA JUSTICE whose telephone number is (571)272-8605.  The examiner can normally be reached on M-F 8:30 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHANN RICHTER can be reached on 571-272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GINA C JUSTICE/Primary Examiner, Art Unit 1617